DETAILED ACTION
This action is in response to applicant's amendment filed 03/09/22.
The examiner acknowledges the amendments to the claims.
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/09/22 regarding Penar not teaching an actuation channel on an outer surface of tubular member are persuasive.  However, new grounds of rejection are set forth below, including new reference Crisco (WO 2017/192702) that teaches an actuation channel (wire lumen 314; see Figure 3A) on an outer surface of tubular member 306, wherein the actuation channel is configured to slidably receive a pin (guidewire 340; see Figure 3B) therein and the pin includes a tip configured to pierce the inflatable balloon 312 (see page 10, lines 9-15).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peartree et al. hereinafter “Peartree” (U.S. Pub. No. 2004/0138702), cited in IDS filed 06/10/20, in view of Penar (U.S. Pat. No. 3,985,139) and Crisco (WO 2017/192702).
Regarding claims 1, 7-9, 11-12, 16, and 20, Peartree discloses a balloon trocar (see paragraphs [0004] and [0030]) comprising:
a housing 24 (see Figures 1-2, 6) including an inflation port 34 (see paragraph [0026]), the housing defining a cavity configured to receive a seal 72 (see Figure 6 and paragraph [0029]) therein; 
a cannula assembly including a tubular member 26 (see Figures 1-2, 6) extending from the housing, an inflatable balloon 32 (see paragraph [0026]) secured to the tubular member, the tubular member defining: 
a lumen 64 (see Figure 6 and paragraph [0029]) in communication with the cavity of the housing, the lumen configured to receive a surgical instrument therethrough; 
a fluid channel 66 (see Figure 6 and paragraph [0029]) providing fluid communication between the inflatable balloon and the inflation port.
However, Peartree does not disclose the cannula assembly including a pin, and an actuation channel disposed on an outer surface of the tubular member, the actuation channel configured to slidably receive the pin therein, wherein the pin includes a tip configured to pierce the inflatable balloon to deflate the inflatable balloon.  Peartree also does not disclose the pin being transitionable between a retracted position, in which the tip of the pin is disposed within the actuation channel, and an extended position, in which the tip of the pin extends out of the actuation channel to engage the inflatable balloon, and wherein the fluid channel and the actuation channel diametrically oppose each other, and wherein the actuation channel of the tubular member includes a distal end portion having a ramp configured to direct the tip of the pin radially outward, toward the inflatable balloon, and wherein the actuation channel extends along a length of the tubular member.  Peartree also does not disclose that the pin is formed of a resilient material, and the tip of the pin is sharp.
In the same field of endeavor, namely surgical balloon devices, Penar teaches a assembly including a pin 44 (see Figure 3), and a tubular member 10 of the assembly defining an actuation channel 26 (see Figure 3 and col. 2, lines 40-47) configured to slidably receive the pin therein, wherein the pin includes a tip 46 configured to pierce an inflatable balloon to deflate the inflatable balloon (see col. 2, lines 52-62), and
(claim 7) the pin 44 is transitionable between a retracted position, in which the tip of the pin is disposed within the actuation channel 26, and an extended position, in which the tip 46 of the pin extends out of the actuation channel to engage the inflatable balloon (col. 2, lines 40-62), and
(claim 8) wherein a fluid channel 28 (see Figure 3) and the actuation channel 26 diametrically oppose each other (see Figure 3) and 
(claims 9 and 20) wherein the actuation channel 26 of the tubular member includes a distal end portion having a ramp 42 configured to direct the tip 46 of the pin radially outward, toward the inflatable balloon (see col. 2, lines 55-58), and 
(claim 11) wherein the actuation channel 26 extends along a length of the tubular member 10, and
(claim 12) the pin 44 is formed of a resilient material (see col. 3, lines 14-15; steel wire has a degree of resiliency), and 
(claim 16) wherein the tip 46 of the pin is sharp (see col. 2, lines 58-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peartree to have an actuation channel and slidable pin as claimed, as taught by Penar, to allow for emergency balloon deflation when the balloon cannot be deflated in the normal manner in the event that the inflation passage becomes blocked (see Penar; abstract and col. 1, lines 52-64). 
	Peartree and Penar still do not teach that the actuation channel is disposed on an outer surface of the tubular member.
In the same field of endeavor, namely surgical balloon devices, Crisco teaches an assembly including a pin (guidewire 340; see Figures 3A-3B and page 10, lines 7-15) and an actuation channel (wire lumen 314) disposed on an outer surface of a tubular member 302, the actuation channel configured to slidably receive the pin 340 therein, and the pin includes a tip configured to pierce the inflatable balloon 312 (see page 10, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the actuation channel 314 on an outer surface of the tubular member, as taught by Crisco, to Peartree and Penar in order to keep the tubular member lumen (such as lumen 310 in Crisco, Figures 3A-3B) clear and so as not to interfere with surgical instruments that are received therethrough. 
Regarding claim 2, the combined device of Peartree, Penar, and Crisco teach the pin 44 (see Penar; Figure 3) including a proximal portion having a protrusion 48 configured to be pushed distally to cause axial displacement of the pin (see Penar; col. 2, lines 55-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a protrusion as claimed, as taught by Penar, to Peartree and Crisco in order to facilitate selective actuation of the pin by a user to deflate the balloon (see Penar; col. 2, line 64 to col. 3, line 4).
	Regarding claims 3-4, the combined device of Peartree, Penar, and Crisco teach the tubular member of the cannula assembly includes a proximal portion defining a cutout (see Penar; proximal opening of socket 22 in Figure 3 through which pin enters passage 26) configured to engage the proximal portion of the pin (including stop 36 of Penar), and the protrusion 48 of the pin is configured to extend outwardly through the cutout of the tubular member 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular member 26 of the cannula assembly of Peartree and Crisco to include a proximal portion cutout as claimed, as taught by Penar, in order to allow a user to easily insert and actuate the pin into the actuation passage for emergency deflation of the balloon (see Penar; abstract and col. 1, lines 52-64, col. 2, line 64 to col. 3, line 4).
	Regarding claims 5-6, the combined device of Peartree, Penar, and Crisco teach the proximal portion of the tubular member includes a stop (see Penar, Figure 3; proximal end of tube 34) configured to engage the protrusion 48 of the pin to inhibit axial displacement of the protrusion beyond the stop, wherein the stop of the tubular member is adjacent a distal portion of the cutout/proximal opening of socket 22 (see Penar, Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peartree and Crisco to have a stop as claimed, as taught by Penar, such that it acts as a guide to determine when the proper length of wire has been inserted through the actuation channel 26 (see Penar; col. 2, line 64 to col. 3, line 4).
	Regarding claim 10, Peartree discloses the fluid (inflation) port 34 is configured to be fluidly coupled to a fluid supply (see paragraph [0026]).
	Regarding claim 13, Peartree discloses the cannula assembly further includes an anchor collar 10 (see Figures 1-2) disposed on the tubular member, the anchor collar configured to form a seal against tissue interposed between the anchor collar and the inflatable balloon 32 (see paragraphs [0025] and [0030], Figure 7).
	Regarding claim 14, Peartree discloses the anchor collar 10 further includes a clamp 16 configured to selectively secure the anchor collar to a position along the tubular member 26 (see paragraphs [0025], [0027]-[0028]).
	Regarding claim 15, Peartree discloses the anchor collar 10 is formed of a compressible material (see paragraph [0025], tension pad 22 is compressible against abdominal wall; latch assembly 20 moves from an open position in Figure 4 to a compressed position in Figure 5).
Regarding claim 17, Peartree discloses the housing further includes an insufflation port 36 (see Figures 6-7 and paragraphs [0029] and [0031]). 
	Regarding claim 18, Peartree discloses the inflatable balloon 32 is secured to the outer surface of the tubular member 26 (see Figure 6 and paragraph [0029]).
Regarding claim 19, Peartree discloses an access device (see Figures 1-2, 6) comprising:
a housing 24 (see Figures 1-2, 6) including an inflation port 34 (see paragraph [0026]), the housing defining a cavity configured to receive a seal 72 (see Figure 6 and paragraph [0029]) therein;
a tubular member 26 (see Figures 1-2, 6) extending from the housing, the tubular member defining a lumen 64 (see Figure 6 and paragraph [0029]) extending therethrough, the lumen in communication with the cavity and configured to receive a surgical instrument therethrough;
an inflatable balloon 32 (see paragraph [0026]) disposed on an exterior surface of the tubular member, the inflatable balloon fluidly coupled to the inflation port (see Figure 6 and paragraph [0029]).
However, Peartree does not disclose an actuation channel disposed on the exterior surface of the tubular member, the actuation channel configured to slidably receive a pin therein and the pin includes a tip configured to pierce the inflatable balloon, and wherein the actuation channel includes a distal end portion having a ramp configured to direct the tip of the pin radially towards the inflatable balloon.
In the same field of endeavor, namely surgical balloon devices, Penar teaches a assembly including a pin 44 (see Figure 3), and a tubular member 10 of the assembly defining an actuation channel 26 (see Figure 3 and col. 2, lines 40-47) configured to slidably receive the pin therein, wherein the pin includes a tip 46 configured to pierce an inflatable balloon to deflate the inflatable balloon (see col. 2, lines 52-62), and
wherein the actuation channel 26 of the tubular member includes a distal end portion having a ramp 42 configured to direct the tip 46 of the pin radially outward, toward the inflatable balloon (see col. 2, lines 55-58), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peartree to have an actuation channel and slidable pin as claimed, as taught by Penar, to allow for emergency balloon deflation when the balloon cannot be deflated in the normal manner in the event that the inflation passage becomes blocked (see Penar; abstract and col. 1, lines 52-64). 
	Peartree and Penar still do not teach that the actuation channel disposed on the exterior surface of the tubular member.
In the same field of endeavor, namely surgical balloon devices, Crisco teaches an assembly including a pin (guidewire 340; see Figures 3A-3B and page 10, lines 7-15) and an actuation channel (wire lumen 314) disposed on an exterior surface of a tubular member 302, the actuation channel configured to slidably receive the pin 340 therein, and the pin includes a tip configured to pierce the inflatable balloon 312 (see page 10, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the actuation channel on an outer surface of the tubular member, as taught by Crisco, to Peartree and Penar in order to keep the tubular member lumen (such as lumen 310 in Crisco, Figures 3A-3B) clear and so as not to interfere with surgical instruments that are received therethrough. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771